department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list jun ter atl kkk legend taxpayer a financial_institution a financial_institution b ira x financial advisor g amount account y date date dear kak kak kkk ee wee ak ke wae wee this letter is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the aa page internal_revenue_code the code correspondence on date and date supplemented the request the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age ___ represents that he received a distribution from ira x totaling amount taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 was due to an error made by financial advisor g on date taxpayer a also represents that amount has not been used for any other purpose taxpayer a represents that upon closing ira x at financial_institution a on date he received a distribution check totaling amount and decided to rollover the funds from ira x into another ira with financial_institution b on date taxpayer a provided financial advisor g an employee of financial_institution b with information showing that amount was held in ira x and relied on financial advisor g to roll over amount into another ira at financial_institution b however instead of establishing an ira financial advisor g incorrectly deposited amount into account y a non-ira account maintained at financial_institution b taxpayer a represents that he believed that amount was in an ira taxpayer a was unaware of the incorrect deposit error until date when taxpayer a contacted financial_institution b regarding his required_minimum_distribution from account y documentation provided shows that financial advisor g incorrectly deposited amount into account y financial advisor g has provided a statement admitting that he made a mistake in depositing the distribution into account y even though taxpayer a had informed him that he intended to establish an ira for the purpose of rolling over the distribution from ira x based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- week page i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error made by financial advisor g which resulted in amount being deposited into account y a non-ira account therefore pursuant to sec_408 d i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from kek page ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling contact at - please address all correspondence to se t ep ra t2 sincerely yours daze latlithe donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
